           Case 1:18-cv-08135-GHW Document 67 Filed 06/17/20 Page 1 of 2
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 6/17/2020
 ------------------------------------------------------------- X
 FERDINAND SEGARRA,                                            :
                                                               :
                                                               :
                                               Plaintiff,      :
                                                               :
                              -v-                              :  1:18-cv-8135-GHW
                                                               :
 DELTA AIRLINES, INC., JOHN DOES 1-10, :                               ORDER
 JANE DOES 1-10, XYZ CORPORATIONS, :
                                                               :
                                            Defendants. :
 ------------------------------------------------------------- X


GREGORY H. WOODS, United States District Judge:

        A jury trial in this matter will begin on Monday, November 2, 2020 at 9:00 a.m. The

Court will hold a final pretrial conference in this case on Tuesday, October 5, 2020 at 2:00 p.m.

Both the final pretrial conference and the jury trial will be held in Courtroom 12C of the United

States District Court for the Southern District of New York, Daniel Patrick Moynihan U.S.

Courthouse at 500 Pearl Street, New York, New York 10007.

        For the reasons discussed on the record during the June 17, 2020 conference, Defendant

Delta Airlines Inc.’s anticipated motion to exclude Plaintiff’s expert testimony is due no later than

July 9, 2020. Any opposition is due no later than July 23, 2020. Any reply is due no later than July

30, 2020.

        The parties are also directed to submit the following materials no later than September 7,

2020: (1) the joint pretrial order and other submissions permitted or required under Rule 5 of the

Court’s Individual Rules of Practice in Civil Cases, (2) a proposed brief, mutually acceptable

description of the case, to be read to the venire, and (3) a proposed brief, mutually acceptable

overview of the applicable law, to be read to the jury as part of the Court’s initial instructions prior

to opening statements.
         Case 1:18-cv-08135-GHW Document 67 Filed 06/17/20 Page 2 of 2



        Any motions in limine must also be served no later than September 7, 2020. In the event that

any motions in limine are served, opposition papers are due no later than seven days after the date of

service of the motion. Reply papers, if any, are due no later than four days after the date of service

of the pertinent opposition. Courtesy copies of any motions in limine should be submitted when the

motions are fully briefed.

        The parties are also required to confer about the choice-of-law issue discussed on the record

by the Court during the June 17, 2020 conference. The parties must then provide briefing to the

Court about each party’s perspective on what jurisdiction’s law applies to this tort case. The

deadline for each party’s brief on the choice-of-law question is also September 7, 2020.

        SO ORDERED.

Dated: June 17, 2020
                                                        __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                   2
